Citation Nr: 1414017	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a cold injury to the big toes.

4.  Entitlement to an initial 10 percent rating for a depressive disorder.  


REPRESENTATION

Appellant represented by:	William Herrin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Veteran testified at a video hearing from the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he has a bilateral knee disability and has been issued knee braces by VA.  He testified to receiving treatment at the Houston VA Medical Center.  There is a VA examination of record that indicates that although he had Osgood Schlatter's prior to service, it had healed before the Veteran entered service.  VA outpatient records were received after the hearing which recorded complaints of knee pain.  The Board finds that the Veteran should be reexamined in order to determine if there is bilateral knee disability since VA has issued knee braces for him and he has made complaints of knee pain.  

The Veteran testified that he had undergone a VA evaluation for his hearing loss and was getting ready for another hearing test.  The VA outpatient records do not include any from the audiology/ear division.  If additional evidence is received, a VA ear addendum should be obtained.  

The Veteran reported that he suffered cold injury to his big toes while stationed in Korea and has experienced symptoms since that time.  He has not been afforded a VA examination and should be so scheduled.  

With regard to his depression, the Veteran testified to worse symptoms than demonstrated on his April 2010 examination.  In addition, the VA outpatient records dated through 2013 reflect that the Veteran has participated in individual and group treatment.  Thus, a current examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Houston VA Medical Center including all ear/audiological records.  

2.  Schedule the Veteran for a VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has any bilateral knee disability.  If so, the examiner should state if it had its clinical onset during service or is related to any in-service disease, event, or injury, to include due to reported incidents of lifting heavy loads.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has any residual cold injury to the big toes.  If so, the examiner should state if it had its clinical onset during service or is related to any in-service disease, event, or injury, to include due to reported inservice cold exposure in Korea.

The examiner should also review any additional ear/audiological  records obtained pursuant to Paragraph #1 of this Remand and provide an addendum opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has bilateral hearing loss which had its clinical onset during service or within the one year period after service, or is related to any in-service disease, event, or injury, to include due to reported inservice noise exposure from weaponry.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA psychiatric examination.  The record should be made available to and reviewed by the examiner.  All indicated tests should be performed.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected depression.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depression consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  All findings, conclusions, and opinions must be supported by a clear rationale.  

4.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


